PER CURIAM.
Appellant, John Joseph Barbera, Sr., seeks reversal of an order of the trial court confirming the report of a general master following an evidentiary hearing to consider appellant’s petition to modify the final judgment regarding child support and the appellee’s petition for contempt and other related matters.
Appellee has not favored us with a brief or oral argument. However, we have fully considered appellant’s pro se brief and examined the record carefully to determine whether there was substantial competent evidence to support the conclusion of the general master. Although there is conflict between the parties as to several of the issues, there is sufficient evidence to support the master’s conclusion. Therefore, the trial judge was obligated by law to confirm the report and we are likewise obligated to affirm the judgment of the trial court.
AFFIRMED.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.